A married woman not a free dealer borrowed $10,000.00 for which she alone gave a note and executed a mortgage upon her separate real property. The mortgage being unenforcible because the husband did not join in executing it, proceedings were brought to subject in equity the same separate real property of the married woman for the payment of the money due by her upon an agreement in writing for the benefit of her separate property under section 2, Article XI of the constitution. See Vance v. Jacksonville R.  M. Co., 69 Fla. 33, 67 So. 636.
The orders and decrees appealed from are in substantial compliance with the requirements of law and rules of procedure and no reversible errors being made to appear, such orders and decrees are affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.